On Rehearing
By the Court,
McCarran, C. J.:
On petition of amici curix in behalf of the district court of the Second judicial district, we granted rehearing in this matter, in order that there might be presented any matter which we inadvertently or otherwise overlooked on the original hearing.
On the former consideration of this case we reversed the judgment of the trial court, on the rule as settled by this court in the cases of Tiedemann v. Tiedemann, 36 Nev. 501, 137 Pac. 824, and Presson v. Presson, 38 Nev. 203, 147 Pac. 1081; and to these authorities might be *393added Aspinwall v. Aspinwall, 40 Nev. 55, 160 Pac. 253, Harvard Law Review, February, 1917, p. 391.
Counsel in their petition say:
"We believe that no matter of law has arisen in this case upon which there is any difference between this court and the court below. Both courts entertain the belief, in harmony with the doctrine of both the Tiedemann and Presson cases (36 Nev. 501, 137 Pac. 824, 38 Nev. 203, 147 Pac. 1081), that bona fide residence is just as essential where the length of residence, as in this case, is not important, as where the length of residence is important. ”
Continuing, they say:
"If, then, an inspection of the evidence in this case fails to disclose that the plaintiff was a bona fide resident, it would follow that one essential was missing, and that the court was therefore justified in finding that 'the proof submitted is not sufficient to give the court jurisdiction. ’ ”
Our inclination is rather to affirm our former judgment without extended comment; but we deem it not inadvisable here to refer to the evidence as presented in this case as to the bona fide residence, of appellant. In her complaint for divorce she alleges:
"That plaintiff resides in the city of Reno, county of Washoe, State of Nevada.”
In testifying as a witness in her own behalf at the original hearing, the record discloses the following:
"Q. You may state your name. A. Evelyn Woods Merritt. Q. Where do you reside, Mrs. Merritt? A. Reno, Nevada. Q. Whereabouts in Reno? A. At the Riverside Hotel.”
By the testimony of H. H. Clark it was disclosed that appellant had been a resident of that establishment since January 16, 1916, and continuously thereafter to and including the date of the trial in the court below.
On the hearing in the lower court and after the suggestion of the trial court to the effect that he had very serious doubts as to the jurisdiction of the court in the matter, the appellant was again interrogated, and testified:
*394" Q. Have you any other home, or claim any other home or residence than in the city of Reno? A. No.”
Following this, the court interrogated as follows:
"Q. Do you own any property in Reno? A. No. Q. In the State of Nevada? A. No. Q. Have you any business or profession or anything that engages your attention here at the present time or since you have been here. A. No; I simply live here.”
On being further interrogated by her attorney she testified:
"Q. Just one question: Your income is derived from what source principally, Mrs. Merritt? A. Several mortgages, and some bonds. Q. And some stocks? A. Bonds. Q. And when you have been in New York and other sections of the country, where have you lived, at hotels, or have you hada home? A. I have lived at hotels always. ”
Whatever may have been in the mind of the trial court from which he could arrive at the conclusion that there was a lack of jurisdictional facts presented, the record fails to disclose other than a bona fide residence within the jurisdiction. The trial court apparently took the' witness in hand, and her answers in response to his interrogatories were to the effect that she lived at a hotel in the city of Reno; that she owned no property in Washoe County nor at any other place within the state. Neither of these facts would to our mind indicate anything militating against the bona fides of her residence within the state. The time was when hotels and inns were not regarded as permanent places of abode, but in this modern day and age no such intimation or presumption is justified. So far as the showing made in the court below was concerned, the facts disclosed were sufficient, in our judgment, to warrant the court in assuming jurisdiction and rendering the decree prayed for. Both parties were before the court. Service of summons was made within the county. The facts presented in the court below, as disclosed by the record, sustained the allegations in the complaint of appellant, and it is our judgment *395that the court should have assumed jurisdiction and should have rendered the decree of divorce.
In the case of Aspinwall v. Aspinwall, supra, we reasserted the rule that the question of residence is one that may depend on the act and intention of the party seeking to establish the same.
There was nothing disclosed by the testimony of the appellant, neither was there anything indicated by her acts or conduct, as we find them, that would go to say that her residence in the county was other than bona fide, and certainly nothing to justify an inference contra.
The judgment of the lower court is reversed, with instructions to that tribunal to enter the decree of divorce as prayed for.
It is so ordered.